                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

AMY SINCAVAGE and MICHAEL
WISNIEWSKI,                                      NO. 3:18-CV-01231
    Plaintiffs,
                                                 (JUDGE CAPUTO)
            v.

SCHOTT NORTH AMERICA, SCHOTT
A.G., and ERIC URRUTI,

    Defendants.

                                       ORDER
   NOW, this 5th day of October, 2018, IT IS HEREBY ORDERED that:
   (1)    The Motion to Dismiss filed by Defendant Schott North America (Doc. 23) is
          GRANTED in part and DENIED in part.
          (A)      Counts Three, Four, and Five of the Amended Complaint are
                   DISMISSED without prejudice as to Schott North America.
          (B)      The Motion is DENIED in all other respects.
   (2)    The Motion to Dismiss filed by Defendant Eric Urruti (Doc. 24) is DENIED.
   (3)    The Motion to Sever filed by Defendant Schott North America (Doc. 29) is
          DENIED.
   (4)    The Motion to Strike Returns of Service, filed by Schott A.G. (Doc. 31),
          construed as a motion to dismiss for lack of personal jurisdiction and
          insufficient service of process brought under Federal Rule of Civil Procedure
          12(b), is DENIED.
   (5)    The Motion for Alternative Service filed by Plaintiffs Amy Sincavage and
          Michael Wisniewski (Doc. 34) is DENIED.
   (6)    The Motion to Strike affidavits and returns of service, filed by Schott A.G.
          (Doc. 49), is DENIED as moot.
    /s/ A. Richard Caputo
    A. Richard Caputo
    United States District Judge




2
